United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
T.H., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Dallas, TX,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Tim Schmitt, for the appellant
Office of Solicitor, for the Director

Docket No. 09-811
Issued: November 4, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 4, 2009 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated January 8, 2009. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established an emotional or physical condition
causally related to compensable work factors.
FACTUAL HISTORY
On December 26, 2007 appellant, a supervisor of distribution operations, filed an
occupational disease claim (Form CA-2) alleging that she sustained undue stress and
accompanying headaches, chest pain and difficulty breathing, as a result of her federal
employment. In a narrative statement, she noted that she was a supervisor who was assigned to
the Box Section, but was constantly being moved from area to area. Appellant addressed some

of her job responsibilities and stated that tension and pressure working under “unrealistic
demands” culminated in an incident on November 10, 2007.
According to appellant, on November 10, 2007 the Box Section was short staffed and her
supervisor, Debra Warren, began yelling her name over the radio and asking about an employee
working overtime. About 15 minutes later, Ms. Warren asked appellant about two employees
who had worked the Box Section earlier, but were assigned to another area. Appellant was
instructed to locate the employees and run reports, and as she was attempting to do this
Ms. Warren “was yelling at me over and over on the radio.” She stated that Ms. Warren came
into the Box Section and was pacing in and out, while shouting at her, allegedly stating, “If you
were real supervisor, you wouldn’t be having this problem.”
In a December 27, 2007 statement, Ms. Warren advised that appellant was never told she
was responsible for the Box Section, and when she was not there, the supervisor who had that
unit was responsible. She stated that appellant was responsible for the unit she was assigned for
that day, and her duties included monitoring unit activities, productivity and attendance reports.
On November 10, 2007 there was an issue as appellant did not know where two of her
employees were and appellant was asked for an end-of-run report to determine how long they
were gone. In a statement dated January 30, 2008, Ms. Warren did not concur with appellant’s
allegations. Ms. Warren stated that on November 10, 2007 appellant failed to monitor two of her
employees and she was questioned on the issue.
By decision dated March 12, 2008, the Office denied the claim for compensation. The
Office found that appellant had not established any compensable work factors.
Appellant requested a hearing before an Office hearing representative, which was held on
August 8, 2008. She submitted a witness statement from a coworker, who stated that even
though he could not hear the conversation, Ms. Warren was speaking loudly and appellant
became upset. Another coworker, Ms. Thomas, also stated that appellant was upset on
November 10, 2007. At the hearing, two other coworkers testified regarding Ms. Warren’s
personality. They did not discuss the November 10, 2007 incident.
In a decision dated January 8, 2009, the hearing representative affirmed the March 12,
2008 decision. The hearing representative found appellant had not established any compensable
work factors.
LEGAL PRECEDENT
Appellant has the burden of establishing by the weight of the reliable, probative and
substantial evidence that the condition for which she claims compensation was caused or adversely
affected by factors of her federal employment.1 This burden includes the submission of detailed
descriptions of the employment factors or conditions which appellant believes caused or adversely
affected the condition or conditions for which compensation is claimed.2 If a compensable work
1

Pamela R. Rice, 38 ECAB 838 (1987).

2

Roger Williams, 52 ECAB 468 (2001); Anna C. Leanza, 48 ECAB 115 (1996).

2

factor is established, a claimant must submit rationalized medical evidence establishing causal
relationship between a diagnosed condition and the compensable work factor.3
Workers’ compensation law does not apply to each and every injury or illness that is
somehow related to an employee’s employment. There are situations where an injury or illness has
some connection with the employment but nevertheless does not come within the coverage of
workers’ compensation. These injuries occur in the course of the employment and have some kind
of causal connection with it but nevertheless are not covered because they are found not to have
arisen out of the employment. Disability is not covered where it results from an employee’s
frustration over not being permitted to work in a particular environment or to hold a particular
position, or secure a promotion. On the other hand, where disability results from an employee’s
emotional reaction to her regular or specially assigned work duties or to a requirement imposed by
the employment, the disability comes within the coverage of the Federal Employees’
Compensation Act.4
A reaction to an administrative or personnel matter is generally not covered as it is not
related to the performance of regular or specially assigned duties.5 Nevertheless, if the evidence
demonstrates that the employing establishment erred, acted abusively or unreasonably in the
administration of a personnel matter, any physical or emotional condition arising in reaction to
such error or abuse may be covered.6
ANALYSIS
In her initial statement regarding the claim, appellant referred to “unrealistic demands” of
her job, without providing a detailed explanation of what specific job duties, if any, she felt had
contributed to a diagnosed condition. Appellant’s primary allegation in this case is that on
November 10, 2007 she sustained emotional stress after Ms. Warren yelled at her regarding an
employee working overtime and two employees who could not be located.
While the Board has recognized that a compensable factor may be established based on
verbal abuse,7 not every statement that is uttered in the workplace is sufficient to give rise to a
compensable work factor.8 Appellant alleged that her supervisor yelled at her, but a raised voice
does not in itself establish verbal abuse.9 Appellant also alleged that Ms. Warren stated that had
she been a “real” supervisor, she would have been able to locate the two employees. While
appellant may have felt uncomfortable or offended by the manner and tone of Ms. Warren’s

3

Elizabeth W. Esnil, 46 ECAB 606 (1995).

4

Lillian Cutler, 28 ECAB 125 (1976).

5

See Brian H. Derrick, 51 ECAB 417, 421 (2000).

6

Margreate Lublin, 44 ECAB 945, 956 (1993).

7

David W. Shirey, 42 ECAB 783 (1991).

8

David C. Lindsey, Jr., 56 ECAB 263 (2005).

9

Beverly R. Jones, 55 ECAB 411 (2005); Karen K. Levene, 54 ECAB 671 (2003).

3

statement, it does not rise to the level of verbal abuse.10 The Board finds that appellant did not
establish a compensable work factor on November 10, 2007.
On appeal, appellant’s representative describes what he felt were errors made by the
hearing representative. He stated that the hearing representative omitted reliable verbal
testimony as well as testimony from two witnesses. With respect to the testimony and written
statements by the coworkers, neither advised that they heard any specific statements by
Ms. Warren. As noted above, even if Ms. Warren raised her voice, this does not in itself
establish verbal abuse. Appellant’s representative also stated that the hearing representative
dismissed the fact that appellant’s duties included being subject to an immediate supervisor. But
appellant’s claim was based on the specific actions of her supervisor, not simply on being subject
to supervision. If she is alleging a specific job duty contributed to a diagnosed condition, she
must provide a detailed description. While appellant’s representative disputes that appellant
failed to provide a “detailed description of events,” she often referred generally to “yelling” and
“shouting” without a description of specific statements by Ms. Warren. As to the medical
evidence, it is well established that the medical evidence is not considered until a compensable
work factor has been established.11
The Board accordingly finds that the evidence of record is insufficient to substantiate a
compensable work factor. The Office properly denied appellant’s claim for compensation in this
case.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish her claim as
she did not establish a compensable work factor.

10

See V.W., 58 ECAB
486 (2000).
11

(Docket No. 07-234, issued March 22, 2007); Denis M. Dupor, 51 ECAB 482,

Sammy N. Cash, 46 ECAB 419, 424 (1995); Margaret S. Krzycki, 43 ECAB 496 (1992).

4

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated January 8, 2009 and March 12, 2008 are affirmed.
Issued: November 4, 2009
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

